DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaire, having one or more LED arrays, a power supply unit, an emergency-operated portion having a rechargeable battery at least one full-wave rectifier a charging circuit comprising an LED driving circuit a control and test circuit comprising a self-diagnostic circuit and a charging detection and control circuit,  the control and test circuit configured to enable or disable the LED driving circuit and the power supply unit according to availability of the AC mains and whether a rechargeable battery test is initiated, and a first transceiver circuit comprising a first transceiver and a decoder and controller, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light-emitting diode (LED) luminaire  as disclosed in claim 1, wherein the self-diagnostic circuit further comprises one or more timers, wherein each of the one or more timers respectively comprises multiple time delays, wherein the multiple time delays of each of the one or more timers respectively comprise at least one initial time delay and a next time delay immediately following the at least one initial time delay, wherein, upon an initiation of each of the one or more timers, the at least one initial time delay begins with an input voltage applied, wherein, at an end of the at least one initial time delay, an output of the self-diagnostic circuit is activated to reach a logic-high level 

Claims 2-20 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Han et al. (US 9667096 A) discloses a light-emitting diode (LED) luminaire utilizing AC-DC switch mode power conversion technology, and wherein a control circuit 

Jagjitpati et al. (US 20150214785 A) discloses a light-emitting diode (LED) luminaire having a control circuit that controls the switch of the flyback converter, where the supply path from the secondary side of the converter allows connections for the light unit, thus allowing the light unit to be operated in an emergency light mode based on change in an operation voltage of the light unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875